              Case 1:19-cr-00514-JPO Document 74 Filed 08/13/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              August 12, 2021

    BY ECF

    The Honorable J. Paul Oetken
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

            Re:     United States v. Antonio Mora, 19 Cr. 514 (JPO)

    Dear Judge Oetken:

           The parties jointly respectfully write to request the following schedule for pretrial
    disclosures and filings:

        •   3500 and motions in limine – October 7, 2021
        •   Opposition to motions in limine – October 14, 2021
        •   Requests to charge, voir dire, exhibits, witness lists – October 21, 2021
        •   Final PTC and oral argument on motions in limine – October 21, 2021 at 2:00 p.m.
The schedule proposed herein is adopted.                      Respectfully submitted,
The conference previously scheduled for September 10,
2021, is adjourned. The final pretrial conference will take
                                                              AUDREY STRAUSS
place on October 21, 2021, at 2:00 p.m.
                                                              United States Attorney for
  So ordered.
                                                              the Southern District of New York
  8/13/2021


                                                         By: _____/s/ Mathew Andrews_______
                                                             Mathew Andrews
                                                             Assistant United States Attorney
                                                             (212) 637-6526


    cc: defense counsel (via ECF)
